                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




MARLO S.,1                                                     No. 6:17-cv-01778-SB

                       Plaintiff,                              ORDER

       v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [21] on January 30,

2019, in which she recommends that the Court reverse the Commissioner’s decision and remand

this case for an award of benefits. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).



1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of
the non-governmental party or parties in this case.

1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [21].

Accordingly, the Commissioner’s decision is REVERSED and REMANDED for an immediate

payment of benefits.

       IT IS SO ORDERED.



       DATED this           day of ________________, 2019




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
